Citation Nr: 1409508	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 2007, for the grant of service connection for recurrent esophageal obstruction.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to January 1984, with four months unverified prior active service. 

This case is before the Board of Veterans' Appeals  (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for recurrent esophageal obstruction, effective October 12, 2007.  

This case is also on appeal from an October 2008 rating decision that reopened and denied service connection for bilateral hearing loss and tinnitus.  The Board notes that regardless of this determination to reopen these claims, it must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claims and to adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issues of service connection for bilateral hearing loss and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1984 final rating decision denied service connection for residuals of an esophagus obstruction.

2.  VA received an application to reopen the claim for service connection for recurrent esophageal obstruction on October 12, 2007.  

3.  A September 1984 rating decision denied service connection for hearing loss; the Veteran did not appeal that determination and it became final. 

4.  Evidence added to the record since the September 1984 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss and does raise a reasonable possibility of substantiating that claim.

5.  A September 1984 rating decision denied service connection for tinnitus; the Veteran did not appeal that determination and it became final. 

6.  Evidence added to the record since the September 1984 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for tinnitus and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 12, 2007, for the grant of service connection for recurrent esophageal obstruction have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2013).

2.  The September 1984 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002). 

3.  Evidence received since the September 1984 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2013).

4.  The September 1984 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002). 

5.  Evidence received since the September 1984 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board is reopening the claims for service connection, and remanding them for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The earlier effective date appeal arises from the Veteran's disagreement with an effective date following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the claims file and Virtual VA eFolder contain the Veteran's service treatment records, post-service VA medical records and post-service documents showing the history of the Veteran's past and current VA claims.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Veteran has not alleged that there are any outstanding records.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for recurrent esophageal obstruction should be earlier than October 12, 2007.  According to a January 2014 informal hearing presentation, the Veteran apparently contends that after the September 1984 denial of service connection he was not informed that he had one year during which to appeal the denial.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 12, 2007, for the grant of service connection for recurrent esophageal obstruction. 

The September 1984 final rating decision denied service connection for residuals of an esophagus obstruction.  VA received the Veteran's application to reopen the claim for service connection for recurrent esophageal obstruction on October 12, 2007.  This application ultimately led to the August 2008 rating decision that granted service connection for recurrent esophageal obstruction with an effective date of October 12, 2007.

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than October 12, 2007, is not warranted for the grant of service connection for recurrent esophageal obstruction.  The record contains no document dated before the October 12, 2007, correspondence that constitutes an application to reopen the claim for service connection for recurrent esophageal obstruction.  There is no evidence or statement dated before October 12, 2007, that can be construed as a formal or informal application to reopen the claim for service connection for recurrent esophageal obstruction.  Thus, the Board finds that an effective date prior to October 12, 2007, for the grant of service connection for recurrent esophageal obstruction is not warranted.

The Veteran asserts that he was never given his appellant rights after the September 1984 denial of service connection and thus did not know he could appeal that rating decision.  However, there is no evidence that the Veteran did not receive notice of his appellant rights.  The record before the Board includes a copy of a September 1984 letter to the Veteran's then-current address of record that informed him of the denial of service connection for residuals of an esophageal obstruction.  Attached to the letter was a VA Form 1-4107 advising the Veteran of his rights to appeal the decision.  There is no clear evidence to rebut the presumption that the Board sent the Veteran the notice letter.  Ashley v. Derwinski, 2 Vet. App. 62 (1992) (there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary). 

As the preponderance of the evidence is against the claim for an effective date prior to October 12, 2007, for the grant of service connection for recurrent esophageal obstruction, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In September 1984, the RO denied service connection for hearing loss and tinnitus.  The rating decision explained that hearing loss and tinnitus were not shown by the evidence of record.  Evidence of record at that time included the Veteran's service medical records and the report of a June 1984 VA examination.  The Veteran did not appeal that determination and it became final.  

Evidence received since the September 1984 rating decision includes a September 2008 VA examination report indicating that the Veteran currently has tinnitus, as well as bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  

The Board finds that the September 2008 VA examination report constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is a new document that was not previously submitted to VA.  It is material because it demonstrates that the Veteran now has bilateral hearing loss and tinnitus.  It could also trigger VA's duty to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


ORDER

An effective date earlier than October 12, 2007, for the grant of service connection for recurrent esophageal obstruction is denied.

New and material evidence having been received, the application to reopen a claim for service connection for bilateral hearing loss is granted; to this extent only, the appeal is granted.

New and material evidence having been received, the application to reopen a claim for service connection for tinnitus is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Veteran's service connection claims have been reopened, they must be considered de novo.  On review, the Board finds that they require additional development.

VA conducted a medical examination and obtained negative medical opinions in September 2008.  A review of the corresponding September 2008 examination report reveals that it is inadequate.  The negative medical opinions are based in part on the fact that the Veteran had no hearing loss six months after separation (the report points out that no audiological examination was conducted at separation).  

The absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, the negative medical opinions fail to consider or address the Veteran's report that he noticed and reported hearing loss at separation, and that it had grown worse since that time.  As a result, the negative medical opinions are inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file and relevant documents from the Veteran's Virtual VA eFolder to the examiner who conducted the September 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner must review the record.  

Following a review of the relevant medical evidence in the record and the medical history (including that set forth above), the examiner is asked to opine: (a) whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss disability was caused by the Veteran's active duty; and (b) whether it is at least as likely as not (50 percent or more likelihood) that any current tinnitus was caused by the Veteran's active duty. 

The examiner is to specifically consider and address the Veteran's report that he noticed and reported hearing loss at separation, and that it had grown worse since that time.  

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


